DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the claims 11, 43 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will 
Claim Objections
Claim 29 is objected to because of the following informalities:  the claim recites high-order harmonies. The claim should high-order harmonics. Appropriate correction is required.

Claim 44 is objected to because of the following informalities:  the claim recites EMF. The claim should define EMF before used. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 11 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

However, the specification has adequate provide the functionality of the reflection coil and the exact placement of the coil to further define the role of the receiving coil. 
At most the specification discloses Preferably, the receiving coil comprises a reflection coil positioned at a side of the receiving coil opposite the conductor member and preferably, the reflection coil further comprises a ferrite and/or a non-ferrite reflection material.
Nowhere in the specification does it show what the refection coil is reflecting. For instance, does the refection coil reflect an excess power to the transmitter or does the refection coil used in a feedback communication?
If the refection coil is made of a ferrite and/or a non-ferrite reflection material, then what material is it made from. The choices of material recited in the specs is very vague. 
As indicated above, the drawings also don’t adequately show the placement of such a coil relative to the other circuits claimed. 

Claim 46 recites “wherein the secondary device is configured to receive wireless power transferred from the primary device by the receiving coil and by a separate capacitive plate.”
The claim us understood as the receiver receives power from the primary device my means of receiving coil and by mean of a capacitive plate. 
However, the specs only disclose receiving power my means of receiving coil. 
Nowhere in the specs does it disclose receiving power using a separate capacitive plate as claimed. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 11, 40 and 49 are recites the limitation "the secondary compensation circuit" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim 11 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 11 recites “wherein the receiving coil comprises a reflection coil positioned at a side of the receiving coil opposite the conductor member.”
However, it’s unclear which side of the receiving coil the reflection coil is positioned. For instance, the receiver coil has a right side and a left side which is also opposite to the conductor member and based on the side of the receiving coil the reflection coil is positioned, the function of the coil would change. For instance, does the refection coil reflect an excess power to the transmitter or does the refection coil used in a feedback communication?
Therefore, it’s unclear which side of the receiving coil the refection coil is positioned and thus the function of the coil cannot be determined. 

	For examination, the claim is read as a receiver coil
	Claim 11 recites wherein the reflection coil further comprises a ferrite and/or a non-ferrite reflection material.
If the claim is read as wherein the reflection coil is a ferrite and a non-ferrite reflection material, then the claimed properties negatives itself. For instance, Ferrites material has a property of preventing eddy currents and non-ferrites materials in a coil increases eddy current. If a single coil contains both materials, then how would that coil be used in the circuit as intended. 
Even if the claim is understood to contain both materials, the specification hasn’t provided enough information (the percentage of ferrite material to non-ferrite) for the coil to function as a reflective coil. 
Also, if the claim is read as a non-ferrite reflection material, then the circuit would enough eddy currents that would prevent the function of the reflection coil. 
	For examination, the claim is read as a receiver coil.

 Re Claims 40 and 49, the claim recites “wherein the conductive member is electrically analogous to a primary single-turn coil.”
The scope of the claim could not be determined and it’s unclear what electrically analogous is. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the 

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2, 7, 11, 13, 17, 26, 27, 29, 30, 35 and 45 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.

Re Claim 2; the claimed limitation does not further limit the independent claim with additional structure. The claim merely recites the resultant or the function of the independent claim. The independent claim recites a capacitor which inherently has a frequency and every power supply inherently has a frequency for instance 50/60hz. The magnetic flux is always higher closer to the source than away from the source. Regardless of the frequency chosen, the magnetic flux is always higher near the source than away from the source. 
Nowhere in the claim does it disclose additional structure that further limits the structure as indicated in the independent claim 1.  

Re Claim 7; the claim doesn’t also further limit the independent claims. Wherein the second compensation circuit…
However, the claim does not further limit the independent claims because the claim does not positively recite the secondary compensation circuit as an additional circuit. The claim does 

Re Claim 11; the claim recites wherein the reception coil comprises a reflection coil…
 However, the claim does not further limit the independent claims because the claim does not positively recite the reflection coil as an additional circuit. The claim does positively introduce the reflection coil as shown in claim 12 with the introduction of word “further”.

Re Claim 13; the claim recites wherein the receiving coil is position relative to the conductive member such that the eddy current in the conductive member are substantially smaller.  
The claim merely recites the resultant or the function of the independent claim.
The claim fails to further limit the independent claim with additional structure.

Re Claim 17; the claim recites wherein the primary device is separable via the conducting member to a secondary device connected to a load and provided with a receiving coil and the secondary device being inductively coupled with the conductive member.
The “a secondary device connected to a load and provided with a receiving coil and the secondary device being inductively coupled with the conductive member.” Does not further limit the independent claim because those limitation is not positively recited or claimed. 

Re Claims 26 and 27; the claim recites wherein the conductive member comprises a barrier between the primary device and the secondary device and wherein the conductive member comprises a barrier.
However, because the conductive member is positioned between the primary device and the secondary device, the conductive member forms a barrier between them. The claim does not further limit the independent claim by further explaining the details of the barrier. Claim 28 discloses what the barrier is and thus if positively claimed, it would limit both claims 26 and 27.

Reclaim 29; the claim recites wherein the primary compensation circuit is configured to reduce higher order harmonics.
However, the claim merely recites the function of the compensation circuit and therefore does not introduce additional structure to further limit the independent claim or the claim it depends on. 

Re Claims 30, 35, and 45; the claim recites wherein the transmitter plates are separated from each other and configured to provide separated capacitors in series with the conductive member.
However, the independent claim recites “at least two transmitter plates configured to be capacitively coupled with the conductive member” which intends explains that the transmitter plates are separated from each other and “configured to provide separated capacitors in series with the conductive member.” Is the function when the transmitter is positioned close the electrically conductive member. 
The claim as shown does not further limit the independent claims. 

Re Claim 42; the claim recites “wherein the apparatus is configured so that wireless power transferred from the primary device to the secondary device is transferred via an inductive magnetic field, the inductive magnetic field corresponding to the generated magnetic field that establishes the inductive coupling between the receiving coil and the conductive member.”
The claim merely recites the function of inductive power transfer and does not introduce additional structure that further limits the structure of the independent claim.

Claim Rejections - 35 USC § 112
Claim limitation “ means for as recited in claims 32-44” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. 
The disclosure is devoid of any structure that performs the function in the claim.
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 11-13, 16, 17, 25, 30, 32-39, 41-45 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shinoda et al. US 20160079773 A1

Re Claims 1, 11 and 12; Shinoda discloses a wireless power transfer apparatus (101, Fig. 5) for wirelessly transferring power across an electrically conductive member (201), the apparatus comprising: 
a primary device (101, Fig. 5) and a secondary device (501, Fig. 5) separated by the conductive member (201); 
the primary device (101) connectable to a power source (OSC), 
the primary device (101) having at least two transmitter plates (11 and 12) configured to be capacitively coupled with the conductive member (201) to induce a current flow and generate a magnetic field in the conductive member; and 
the secondary device (501) connectable to a load (52) and provided with a receiving coil (shown but not labeled) configured to be inductively coupled with the conductive member. (Fig. 5, also see par 0061)

Re Claim 2; Shinoda discloses wherein a frequency of the power source is chosen such that a magnetic flux density near edges of the conductive member is higher than that in middle 

Re Claim 3; Shinoda discloses wherein the two transmitter plates (11 and 13) are located across distal ends of the conductive member (201) and form capacitors in series arrangement with the conductive member. (Fig. 5)

Re Claim 13; Shinoda discloses wherein the receiving coil (coil not labeled) is positioned relative to the conductive member (201) such that the eddy currents in the conductive member are substantially smaller. (Fig. 5, because power is transferred between the transmitter and the receiver effectively, eddy current is substantially smaller because heat is not generated between the transmitter and the receiver).

Re Claims 40 and 49; Shinoda discloses wherein the conductive member (201) is electrically analogous to a primary single-turn coil. (Fig. 5, and par 0061 “the power output circuit 261 in the relay power receiving apparatus 201 is connected to a primary winding of a transformer 263” which indicates that the conductive member 201 is analogous to a primary single turn coil of a transformer)

Re Claim 41; Shinoda discloses wherein the secondary device (501) is configured to receive wireless power transferred from the primary device solely by the receiving coil. (Fig. 5)

Re Claim 42; Shinoda discloses wherein the apparatus is configured so that wireless power transferred from the primary device to the secondary device is transferred via an inductive magnetic field, the inductive magnetic field corresponding to the generated magnetic field that establishes the inductive coupling between the receiving coil and the conductive member. (Fig. 5, par 0061)

Re Claim 16; Shinoda discloses a primary device (101) for wirelessly transferring power across an electrically conductive member (201), the primary device connectable to a power source (OSC) and comprising: 
at least two transmitter plates (11 and 12) configured to be capacitively coupled with the conductive member to induce a current flow and generate a magnetic field in the conductive member. (Fig. 5, also see par 0061)

Re Claim 17; Shinoda discloses wherein the primary device (101) is separable via the conducting member (201) to a secondary device (51 and the coil) connected to a load (52) and provided with a receiving coil (the coil coupled to 51) and the secondary device being inductively coupled with the conductive member. (Fig. 5, par 0061)

Re Claim 30; Shinoda discloses wherein the transmitter plates (11 and 12) are separated from each other and configured to provide separated capacitors in series with the conductive member (201). (Fig. 5)

Re Claim 34; Shinoda discloses wherein: the conductive member (201) is capacitively coupled with the at least two transmitter plates (11 and 12) so as to form at least two series capacitors. (Fig. 5).

Re Claim 35; Shinoda discloses wherein: primary device is configured so that the conductive member (201) is capacitively coupled with the at least two transmitter plates (11 and 12) and configured to induce an alternating current flow along the conductive member between respective coupling areas corresponding to respective locations of the transmitter plates of the at least two transmitter plates, thus generating an alternating magnetic field; and the alternating current is the current flow and the generated alternating magnetic field is the generated magnetic field.(Fig. 5, par 0061)

Re Claim 36; Shinoda discloses wherein: the primary device with the conductive member establish a combined capacitive- inductive (CPT-IPT) coupler. (Fig. 5)

Re Claim 37; Shinoda discloses wherein the at least two transmitter plates have respective lengths, widths and thicknesses, the respective lengths and widths establishing respective faces facing the conductive member between which respective electric fields of the 

Re Claim 38; Shinoda discloses wherein the at least two transmitter plates are respectively located at respective opposite ends of the conductive member. (Fig. 5)

Re Claim 39; Shinoda discloses wherein the at least two transmitter plates establish respective first conductors of respective capacitors and the conductive member establishes a shared second conductor of the respective capacitors. (Fig. 5)

Re Claim 45; Shinoda discloses wherein: primary device is magnetically coupled by the magnetic field to a secondary device that is connected to a load via a receiving coil of the secondary device that is inductively coupled with the conductive member. (Fig. 5, par. 0061)

Re Claim 25; Shinoda discloses a method for wirelessly transferring power across an electrically conductive barrier (201), the method comprising: 
capacitively coupling a power source (OSC) with the conductive barrier (201) to induce a current flow and generate a magnetic field in the conductive barrier; and 
inductively coupling a coil (the coil coupled to 51) with the conductive member (201), wherein the power source (OSC) and the coil are separated by the conductive barrier (201) (Par 0061 and Fig. 5).

Re Claim 32; Shinoda discloses an apparatus (401), comprising: a means for wirelessly transferring power (101); and a means for wirelessly receiving power (the coil coupled to 51) in wireless communication with the means for wirelessly transferring power. (Fig. 5, par 0061)

Re Claim 33; Shinoda discloses wherein: the apparatus establishes a combined capacitive-inductive (CPT-IPT) coupler; and the means for wirelessly transferring power is powered by an AC power source (OSC). (Fig. 5)

Re Claim 43; Shinoda discloses wherein: the means for wirelessly receiving power includes a pickup coil (the coil coupled to 51) that receives a magnetic field generated by the means for wirelessly transferring power. (Fig. 5, par 0061)

Re Claim 44; Shinoda discloses wherein the receiving coil is laid proximate the conductive member and the magnetic field transfers through the coil so that an EMF is excited on the coil. (Fig. 5, par 0061).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 7, 8, 31 and 48 are rejected under 35 U.S.C. 103 as being unpatentable over Shinoda in view of DU et al (US 2018/0254672)

Re Claims 4 and 31; Shinoda discloses a primary and secondary device as shown above.
Shinoda does not disclose wherein the primary device further comprises a primary compensation circuit to counteract a reactance of the transmitter plates.
However, Du discloses wherein the primary device further comprises a primary compensation circuit (121) to counteract a reactance of the transmitter. (Fig. 2, par 0029)
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing of the invention to have included a compensation circuit to the device of Shinoda in order to transfers in-phase power to the load at a constant voltage, regardless of the magnetic or state (i.e., consuming or generating) of the load.
Note, Reactive power is linked to the reactance produced by inductors and capacitors and counteracts the effects of real power. Also, the transmitter compensation circuit 121 is used for compensating reactive power of the transmitter coil 122 and reducing power capability of the input AC power. Consequently, the power transmission efficiency is enhanced

Re Claims 7 and 48; Shinoda discloses a primary and secondary device as shown above.
Shinoda does not disclose wherein a secondary compensation circuit is at or near resonance with the receiving coil and wherein the secondary device includes a compensation circuit that is electrically connected to the receiving coil.
However, Du discloses wherein a secondary compensation circuit (secondary compensation) is at or near resonance with the receiving coil. (Fig. 2, Par 0029)

Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing of the invention to have included a compensation circuit to the device of Shinoda in order to transfers in-phase power to the load at a constant voltage, regardless of the magnetic or state (i.e., consuming or generating) of the load.

Re Claim 8; Shinoda discloses a primary and secondary device as shown above
Shinoda does not disclose wherein the primary device further comprises a regulator configured to adjust an operating frequency of the wireless power transfer apparatus.
However, Du discloses wherein the primary device further comprises a regulator (19) configured to adjust an operating frequency of the wireless power transfer apparatus. (Par 0038).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing of the invention to have included a regulator configured to adjust an operating frequency of the wireless power transfer apparatus in order to transfer power effectively.


Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Shinoda in view of DU et al (US 2018/0254672) and further in view of James et al. (US 2015/0035377)

Re Claim 29; Shinoda in view Du discloses primary compensation circuit as discussed above.

However, James discloses the primary compensation circuit is configured to reduce higher-order harmonies. (Par 0111)
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing of the invention to have primary compensation circuit to reduce higher-order harmonies since that is the primary function of the circuit.

Claims 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over Shinoda in view of Sempel et al. (US 2014/0232185)  

Re Claim 26; Shinoda discloses a conductive member coupled to a plurality of loads (301 and 501) using multiple paths and components.
Shinoda does not disclose wherein the conductive member comprises a barrier between the primary device and the secondary device.
However, Sempel discloses conductive member (121,122, 130) comprises a barrier (130) between the primary device (110-130) and the secondary device (described in par 0031). (par 0029-31, Fig. 1)
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing of the invention to have included a barrier between the transmitter and the receiver motivated by the desire to provide a low cost and feasible solution for proving power to large areas for wireless powering applications whereby multiple loads is powered effectively and simultaneously. (par 0020 of Sempel)

Re Claims 27 and 28; Shinoda discloses a conductive member coupled to a plurality of loads (301 and 501) using multiple paths and components.
Shinoda does not disclose wherein the conductive member comprises a barrier and wherein the barrier comprises a plate.
However, Sempel discloses conductive member (121,122, 130) comprises a barrier (130) and wherein the barrier between the primary device (110-130) and the secondary device (described in par 0031). (par 0029-31, Fig. 1)
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing of the invention to have included a barrier between the transmitter and the receiver motivated by the desire to provide a low cost and feasible solution for proving power to large areas for wireless powering applications whereby multiple loads is powered effectively and simultaneously. (par 0020 of Sempel)

Claims 46 rejected under 35 U.S.C. 103 as being unpatentable over Shinoda in view of Jeong et al. (US 2016/0079765)

Re Claim 46; Shinoda discloses aa secondary device as discussed above. 
Shinoda does not disclose wherein the secondary device is configured to receive wireless power transferred from the primary device by the receiving coil and by a separate capacitive plate.
However, Jeong discloses wherein the secondary device (100) is configured to receive wireless power transferred from the primary device by the receiving coil (12) and by a separate capacitive plate (41). (par 0041, 42).
.

Claims 47 is rejected under 35 U.S.C. 103 as being unpatentable over Shinoda in 

Re Claim 47; Shinoda discloses wherein the conductive member is that overlaps the at least two transmitter plates. (Fig. 5 and Fig. 2 shows a sectional view of the conductive member)
Shinoda does not disclose the shape of the conductive member to include a single flat metal plate.
However, it would have been obvious to one of the ordinary skill in the art before the effective filing of the invention to have conductive plate made of a flat metal plate, motivated by the desire to conduct with the entire surface of the conductive member so that power is transferred to multiple devices simultaneously. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4, 7, 8, 11-13, 16, 17, 25-49 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL KESSIE whose telephone number is (571)272-4449.  The examiner can normally be reached on Monday-Friday 8am-5pmEst.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on (571) 272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DANIEL KESSIE/
02/21/2022
Primary Examiner, Art Unit 2836